Citation Nr: 0204286	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-09 351	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1944.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran entered the Navy in November 1940 and was at 
sea aboard a destroyer almost continuously for over 3 years, 
participating in practically all the major engagements in the 
Pacific during 1942 and 1943, including the Battle of Midway, 
the Battle of Santa Cruz, and the Naval Battle of 
Guadalcanal.

3.  The veteran was hospitalized in March 1944 when he was 
found to be tremulous and depressed; it was determined that 
he suffered from a profound emotional disturbance as a result 
of his combat experiences which rendered him unfit for 
further service; he was discharged from the Navy in September 
1944.

4.  On initial VA examination for disability evaluation 
purposes in August 1945 the veteran's blood pressure was 
found to be 140/98.

5.  The veteran died in October 2000 at the age of 82.  On 
the certificate of death, the cause of the veteran's death 
was listed as myocardial infarction.

6.  At the time of the veteran's death, service connection 
had been established for psychoneurosis, anxiety state, rated 
50 percent disabling.

7.  Medical professionals have opined that the veteran's 
service-connected psychiatric disorder played a significant 
role in his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's 
behalf, a disability incurred in service contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  The Board notes that, 
for purposes of the regulations, a contributory cause of 
death is defined to be one that "contributed substantially 
or materially" to death, that it "combined" to cause 
death, that it "aided or lent assistance" to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death but rather a causal connection must 
be shown.  38 C.F.R. § 3.312 (2001).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2001); see also 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).

Factual Background.  The veteran was born in December 1917 
and entered the Navy in November 1940.  The service records 
reflect that he was at sea aboard a destroyer almost 
continuously for over 3 years, participating in practically 
all the major engagements in the Pacific during 1942 and 
1943, including the Battle of Midway, the Battle of Santa 
Cruz, and the Naval Battle of Guadalcanal.  He was 
hospitalized in March 1944 for emotional disturbance as a 
result of his combat experiences.  The veteran reported that 
his ship took part in 9 engagements and that he helped take 
survivors aboard his destroyer during the Battle of Midway 
and the Battle of Santa Cruz Islands, including a man "whose 
flesh came away in my hands."  He stated that he often 
thought about the survivors and the men killed.  It was 
determined that he suffered from a profound emotional 
disturbance, psychoneurotic in type, which rendered him unfit 
for further service; he was discharged from the Navy in 
September 1944.

VA records reflect that the veteran reported that he served 
aboard the USS Hughes (DD-410).  Historical records reflect 
that the Hughes rescued survivors when the carrier Yorktown 
sank during the Battle of Midway; that the Hughes was 
screening the carrier Hornet when this carrier was sunk 
during the Battle of Santa Cruz, and that the Hughes rescued 
152 survivors when the Liscombe Bay was sunk.

On initial VA examination for disability evaluation purposes 
in August 1945, the veteran's blood pressure was found to be 
140/98.  However, the physician concluded that physical 
examination was normal and only a psychiatric disorder was 
diagnosed.  On subsequent VA examination in April 1946, the 
veteran's blood pressure was 114/80.  In a statement dated in 
June 1976, V. Gorso, M.D., reported that he had treated the 
veteran since October 1972 and that the veteran was under his 
care for hypertension.  By a rating decision dated in March 
1977, the RO denied service connection for hypertension.  The 
veteran was notified of this decision and he did not appeal 
the decision.

The veteran died in October 2000 at the age of 82, with the 
cause of death listed on the death certificate as myocardial 
infarction.  There were no other contributing causes listed.

The appellant and the veteran were married in June 1947.  She 
contends that the veteran's service-connected anxiety 
disorder aggravated his coronary artery disease which, in 
turn, caused his myocardial infarction.

In support of her claim, the appellant submitted a November 
2000 letter from her cousin, who is also a physician.  The 
physician-cousin stated that he had known the veteran since 
1946 and remarked that during the more than 50 years he had 
known the veteran he had never known him to discuss his 
military service.  He had found the veteran to be taciturn, 
easily agitated, emotional labile, and sensitive to normal 
stresses.  He noted that the veteran complained of frequent 
headaches, was prescribed minor tranquilizers, and had been 
hospitalized following periods of agitation, which had an 
impact on his cardiovascular system.  He stated that the 
constant stress which originated with the veteran's war time 
experiences had had a continuous negative effect on his 
cardiovascular system and that the veteran had been subjected 
to arterial hypertension, angina, and cerebral vascular 
accidents, as well as chronic emotional instability.  The 
physician reported that he had recently reviewed the 
veteran's service medical records and noted a diagnosis of 
combat fatigue and remarked that today the veteran would have 
been diagnosed with post-traumatic stress disorder (PTSD).  
It was his opinion that the veteran's fragile cardiovascular 
condition, which ultimately resulted in his death, was 
directly related to the residual effects of PTSD, which 
developed after the veteran's long tour of combat duty during 
WW II.  He concluded that the veteran had apparently never 
recovered from his combat fatigue which contributed to his 
death from acute myocardial infarction.

Mark L. Callmay, M.D., in a letter dated in November 2000, 
related that the veteran had been a patient in his practice 
and was known to have coronary artery disease, 
cardiomyopathy, and anxiety.  Dr. Callmay opined that the 
veteran's anxiety had been compounded by the recent diagnosis 
of an abdominal aortic aneurysm and by the death of the 
veteran's brother.  He concluded that all those factors 
apparently played a part in the veteran's ultimate demise 
from a myocardial infarction.

In a December 2000 letter, Mario J. Lopez, M.D., noted that 
the veteran had a history of coronary artery disease with 
reduced ventricular function, and a history of a myocardial 
infarction several years previously.  Dr. Lopez remarked that 
the veteran struggled for many years with an anxiety disorder 
which possibly potentated the severity of his angina 
condition, and contributed to his depressive mood and eating 
disorder.

The RO obtained a medical opinion from a VA physician which 
is dated in January 2001 to address the issue of whether the 
veteran's psychiatric disability was a contributory cause of 
death.  The reviewing physician noted that he had considered 
the death certificate, the claims file, and the various 
letters supporting the appellant's claim.  He noted that the 
veteran had a long history of coronary artery disease but 
remarked that it was not conclusive that someone with anxiety 
disorder had a definitive increased risk of a coronary artery 
disease.  He noted that it could be a contributing factor; 
however, one could not state with any medical certainty that 
the veteran's anxiety contributed to his cause of death.


Analysis.  Private physicians have remarked that the 
veteran's service-connected anxiety "impacted" his death, 
"apparently played a part," and "possibly potentated his 
angina condition."  In view of these medical opinions which 
suggested that the veteran's service-connected psychiatric 
disorder played a significant role leading to the veteran's 
death, the RO referred the records in this case to a VA 
physician for an opinion.  The VA physician suggested that 
medical research had not conclusively determined that someone 
with an anxiety disorder had a definitive increased risk of a 
coronary artery disease.  While the VA physician noted that 
that the veteran's anxiety disorder could have been a 
contributing factor in his developing coronary artery 
disease, he stated that he could not state with any medical 
certainty that the veteran's anxiety contributed to his cause 
of death.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that a claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the claimant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In this case the record contains positive medical evidence in 
support of the appellant's claim.  There is no negative 
medical evidence.  The VA physician's opinion constitutes 
neither positive nor negative evidence.  The VA physician  
suggests that the positive medical evidence may involve 
speculation and that there is no conclusive evidence or 
medical certainty that the veteran's anxiety contributed to 
his cause of death.  As is evident from the Court's guidance 
provided in Gilbert, supra, no such certainty is required.  
The Board finds that the preponderance of the evidence is not 
against the claim.  Resolving reasonable doubt in favor of 
the appellant, the benefit sought on appeal is allowed.

In granting the benefit sought on appeal, the Board has 
considered the recent enactment of the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001)) as well as the VA regulations 
issued in August 2001 implementing the provisions of the 
VCAA, Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

